 1
 2
 3
 4

 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  Case No. 19-CR-02535-BAS

12                     Plaintiff,

13         V.                                   JUDGMENT AND ORDER
                                                DISMISSING THE INDICTMENT
14   CARLOS EDUARDO HUERTA-                     WITHOUT PREJUDICE
     PALACIOS,
15
16                     Defendant.

17      On motion of the United States, with no objection by Defendant, and with good cause
18 shown, the Indictment in this case is hereby dismissed without prejudice.

19
20 DATED: September _
                    19 , 2019                  SO ORDERED.

21
22
                                               C THIA BASHANT
23                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28
